Citation Nr: 0629105	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-44 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date, earlier than February 6, 
2004, for the grant of special monthly pension based on the 
need for aid and attendance.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The appellant's spouse had active military service from 
December 1952 to October 1954.  The veteran died in October 
1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.


FINDINGS OF FACT

1.  There appellant was shown to need assistance to dress 
herself, to bathe herself, and to leave the house at the 
first VA examination following the filing of the appellant's 
claim.

2.  The veteran's claim for aid and attendance was received 
on September 7, 2001.


CONCLUSION OF LAW

The criteria for an effective date of September 7, 2001 for 
the award of special monthly pension based on the need for 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1502, 1521, 5110(a) (West 2002); 38 C.F.R. §§ 
3.351, 3.352, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to a grant for 
aid and attendance earlier than February 2006.  

VA laws and regulations provide that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
In addition, unless a claim for VA benefits is received 
within one year of separation from service, the effective 
date of the claim will be the later of the date of receipt of 
claim and the date entitlement arose.  38 C.F.R. § 3.400 (b) 
(ii)(B).

The surviving spouse of a veteran will be considered to be in 
need of regular aid and attendance if she is a patient in a 
nursing home; or if she is helpless or blind, or so nearly 
helpless or blind, as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  In making such determinations, consideration 
is given to: the ability of a claimant to dress or undress 
herself or to keep herself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); a claimant's inability to feed 
herself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or a claimant's incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
her daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with the person's condition as a whole.  It is 
only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.

The appellant's application for aid and attendance was 
received in September 2001.  She was scheduled for a VA 
examination, which she underwent in May 2003.  The examiner 
observed that the appellant was brought to her appointment by 
her daughter and it was noted that she was unable to leave 
her house on her own.  While the appellant was not found to 
be permanently bedridden, was mentally sound, and could eat 
by herself, the examiner indicated that she needed assistance 
to dress, to bathe, and to get in and out of the tub.  The 
appellant was able to walk only with great difficulty, and 
the examiner noted that she could only walk short distances 
within the house with use of a walker or four-prong cane.  It 
was also observed that the appellant only left the house for 
medical appointments, and her daughter had to assist her in 
this.  

The regulations provide that a person is entitled to aid and 
attendance if they are unable to dress or undress herself, or 
to keep herself ordinarily clean and presentable.  The 
medical evidence demonstrates that the appellant requires 
assistance both to dress herself and to bathe.  Additionally, 
this was shown at the first VA examination after the 
appellant filed her claim.  As such, the date the appellant's 
claim was received, September 7, 2001, should be the 
effective date for the grant of aid and attendance, and the 
appellant's claim is therefore granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).





ORDER

Special monthly pension, based on the need for aid and 
attendance, is granted, effective September 7, 2001, but no 
earlier, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


